Title: To Thomas Jefferson from George Baron, 21 December 1801
From: Baron, George
To: Jefferson, Thomas


          
            Sir
            West Point State of New York Dec 21st. 1801
          
          I humbly solicit your perusal of a hint concerning the dissemination of scientific knowledge in the United States.
          
          Many institutions have been formed in this country for the instruction of youth in the Mathematical Sciences and it is much to be lamented that these institutions have not produced the desired effect. Some Mathematicians and philosophers in Europe finding that notwithstanding the various Seminaries of scientific instruction in the United States the Elementary principles of these sciences still remain almost unknown; have concluded the genius of the American people much inferior to that of Europeans. Four years experience in teaching these sciences in the United States, however, fully demonstrates to me the falsity of that rash opinion. The want of abilities in the teachers and professors is a cause that certainly does exist and naturally accounts for the slow progress of scientific knowledge. To remedy this evil is no easy task as the people are not sensible of the impositions of the teachers to whom they entrust the instruction of their children, and many of the teachers are not themselves aware of the ill effects their want of ability produces. The ignorance of schoolmasters has fixed a kind of stigma on that useful and honourable profession and we seldom hear of a young man studying with the intention of becoming a schoolmaster. A certain course of study is thought absolutely necessary in every other profession but very little attention is paid to the instruction of a teacher. An unsuccessful person in any other line of life generally has recourse to turning schoolmaster, and it is no uncommon thing for such a one who can only cast accounts, to consider himself as a mathematician. The columns of our newspapers abound with the advertisements of such teachers of Mathematics and many a young man pays for learning what he conceives to be Mathematics, when in reality he has not been taught one mathematical principle. The mathematical Sciences are of vast importance to civilized man and without them we might perhaps have been yet in the savage state. Philosophers demonstrate the good effects of these Sciences on the minds of young people and contend that the dissemination of science is the best way of fortifying the liberties of a free people. Surely then the Legislature of the country will no longer overlook these sciences. They have already enacted Laws to prevent impositions of all kinds, the education of youth excepted. The wisdom of the Legislature will no doubt find out means to promote the progress of science and to defend the citizens against the impositions of teachers.
          Convinced sir of your paternal regard for the prosperity and improvement of the Citizens of these states, and conceiving some Legislative Act highly necessary at this time, to regulate and accelerate the progress of Scientific knowledge; I have addressed you as the friend and protector of these Sciences. Should your opinion agree with mine on this Subject I shall be happy in laying before you a sketch of a simple plan for disseminating Scientific knowledge in the United States; but if not I most humbly crave your pardon for the liberty I have taken
          I am with profound respect Your Excellency’s most humb. Servt.
          
            Geo. Baron
          
         